internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-161564-02 cc fip b3 area_counsel taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend shareholder individual corporation a corporation b execution date option date exchange date partnership trust initial purchasers financial instruments state a date date date a b c d e tam-161564-02 f g h i j k l m n o p q r s t u v w issues whether the conveyance by shareholder of e shares of corporation a common_stock to trust through partnership constitutes a taxable sale_or_exchange of the corporation a common_stock by shareholder for federal_income_tax purposes whether the sale of the financial instruments to third-party investors constitutes a bona_fide sale of the corporation a common_stock for federal_income_tax purposes whether the contributions by shareholder of c and d shares of corporation a common_stock to partnership on the execution date and the option date respectively and partnership’s subsequent distributions to shareholder of dollar_figuret and dollar_figureu on the execution date and the option date respectively are disguised sales under sec_707 of the internal_revenue_code in what manner should the parties treat the following transfers of cash for tax purposes a dollar_figureq from trust to partnership b dollar_figures from partnership to shareholder conclusions tam-161564-02 the conveyance by shareholder of e shares of corporation a common_stock to trust through partnership does not constitute a taxable sale_or_exchange of the corporation a common_stock by shareholder for federal_income_tax purposes the sale of the financial instruments to third-party investors does not constitute a bona_fide sale of the corporation a common_stock for federal_income_tax purposes the contributions by shareholder of c and d shares of corporation a common_stock to partnership on the execution date and the option date respectively and partnership’s subsequent distributions to shareholder of dollar_figuret and dollar_figureu on the execution date and the option date respectively are not disguised sales under sec_707 a the transfer of dollar_figureq to partnership from the series a sub-trust represents proceeds derived from the forward sale of the corporation a common_stock in the series a sub-trust it is a distribution from a grantor_trust to the owner of the trust and therefore has no tax consequences b the aggregate distributions of dollar_figures from partnership to shareholder are distributions under sec_731 facts shareholder wholly owned by individual owned approximately a of corporation a on date shareholder desired to reduce its direct ownership_interest in corporation a below b so that it could use pooled accounting if corporation a acquired another company or was acquired by another company to reduce its direct ownership in corporation a below b shareholder engaged in the transaction the transaction described below shareholder contributed c and d shares of corporation a common_stock to partnership on the execution date and the option date respectively and received in return a non-managing member interest in partnership and cash distributions of dollar_figuret and dollar_figureu partnership created a_trust the trust that consisted of two sub-trusts the sub- trusts the series a sub-trust and the financial instruments sub-trust each represented a separate series of beneficial_ownership interests in the trust the series a interest and the financial instruments interest respectively partnership transferred e shares of corporation a common_stock to the series a sub-trust in exchange for the series a interest in the trust the series a interest held by partnership represented a beneficial_ownership in the corporation a common_stock including the right to direct trust to vote the shares receive any ordinary dividends_paid thereon and to receive any proceeds derived from the sale exchange or liquidation of the corporation a common_stock the series a interest was subject_to the trust obligation as described below tam-161564-02 the financial instruments sub-trust issued e financial instruments in two stages c financial instruments interests were issued on the execution date and d financial instruments were issued on the option date to an underwriting syndicate of several brokers the initial purchasers for a discount the initial purchasers subsequently sold the financial instruments interests to third party investors the financial instruments holders for full value the financial instruments interests represented a beneficial_ownership of the trust obligation as described below and of treasury securities held by the financial instruments sub-trust the treasury securities the series a sub-trust agreed to deliver to the financial instruments sub-trust one of the following in an amount determined by the formula described below corporation a common_stock a combination of corporation a common_stock and cash or cash the purchase_price was to equal the aggregate purchase_price paid for financial instruments interests by the initial purchasers reduced by the purchase discount for the financial instruments and the cost of the treasury securities that the financial instruments sub-trust was obligated to purchase for the benefit of the initial purchasers however the financial instruments sub-trust would not actually receive the corporation a common_stock combination of corporation a common_stock and cash or cash until the exchange date on the exchange date the financial instruments holders are entitled to receive from the financial instruments sub-trust in retirement of their financial instruments an amount of corporation a common_stock combination of corporation a common_stock and cash or cash based on the following formula the exchange formula i if the applicable market price as defined below of the corporation a common_stock is greater than or equal to dollar_figuref per share the threshold price each financial_instrument will be exchangeable for g of a share of the corporation a common_stock ii if the applicable market price is less than the threshold price but greater than dollar_figurew the initial price each financial_instrument will be exchangeable for a fraction of a share of the corporation a common_stock equal to the quotient of the initial price and the applicable market price and iii if the applicable market price is less than or equal to the initial price each financial_instrument will be exchangeable for h share of the corporation a common_stock the applicable market price means the average closing price per share of the corporation a common_stock for the i trading days immediately prior to but not including the exchange date this obligation of the series a sub-trust to deliver and the right of the financial instruments holders to receive on the exchange date or earlier in certain limited circumstances all or a portion of the corporation a common_stock marketable_securities of another company if certain adjustment or liquidation events occur with respect to corporation or an equivalent amount of cash if the series a holder exercises the cash_settlement_option discussed below is the trust obligation in lieu of delivery of the corporation a common_stock the trust may elect at the request of partnership as the holder of the series a interest to pay cash to the financial instruments holders on the exchange date in an amount equal to the tam-161564-02 applicable market price multiplied by the number of shares of corporation a common_stock determined under the exchange formula the cash settlement alternative shareholder which will control partnership’s decision whether to exercise the cash settlement alternative is not permitted to cause partnership to exercise the cash settlement alternative if as a result of such exercise and after the liquidation of partnership shareholder would own b or more of the outstanding common_stock of corporation a the terms of the trust obligation provide for adjustments to the initial price and the threshold price upon the occurrence of certain events affecting or relating to corporation a or the receipt of certain dividends or other distributions including stock_dividends and stock splits additionally adjustments are to be made upon receipt by the trust of marketable_securities in exchange for the corporation a common_stock the financial instruments are also subject_to early settlement or partial_liquidation in certain limited circumstances on the execution date the financial instruments sub-trust received dollar_figurek from the initial purchasers in exchange for its issuance of c financial instruments on the option date the financial instruments sub-trust received dollar_figurel from the initial purchasers in exchange for its issuance of d financial instruments therefore the financial instruments sub-trust received a total of dollar_figurem from the initial purchasers net of approximately dollar_figuren of purchase discount in exchange for its issuance of the financial instruments interests the financial instruments sub-trust used these funds to purchase dollar_figureo of treasury securities to pay the trustee a fee of dollar_figurep and to pay dollar_figureq to the series a sub-trust the treasury securities purchased by the financial instruments sub-trust had staggered maturity dates to enable the financial instruments sub-trust to make quarterly distributions to the financial instruments holders the series a sub- trust then transferred this dollar_figureq to partnership with the funds it received from the series a sub-trust partnership purchased approximately dollar_figurer of treasury securities and distributed the remaining dollar_figures to shareholder shareholder treated the transaction as the entry into a variable_prepaid_forward_contract and did not report any taxable_income or loss as a result of its participation in the transaction on its federal_income_tax return for the taxable_year ended date as of the execution date shareholder was precluded from exercising the cash settlement alternative because as a result of such exercise and after the liquidation of partnership shareholder would own more than b percent of the outstanding common_stock of corporation a subsequently however shareholder’s ownership in corporation a was diluted by corporation a’s issuance and sale of j shares of corporation a common_stock to corporation b on date as a result of this dilution of shareholder’s interest in corporation a as of date shareholder was not precluded from exercising the cash settlement alternative in addition as of the option date shareholder was not precluded from exercising the cash settlement alternative tam-161564-02 law and analysis issue sec_1 and revrul_2003_7 2003_5_irb_1 considered a fact pattern similar to the facts in the instant case under the facts of revrul_2003_7 an individual investor held shares of common_stock in y corporation which was publicly traded investor’s basis in the shares of y corporation was less than dollar_figure per share on date the execution date investor entered into an arm’s length agreement the agreement with investment bank at which time a share of common_stock in y corporation had a fair_market_value of dollar_figure investor received dollar_figurez of cash upon execution of the agreement in return investor became obligated to deliver to investment bank on date the exchange date a number of shares of common_stock of y corporation to be determined by a formula under the formula if the market price of a share of y corporation common_stock is less than dollar_figure on the exchange date investment bank will receive shares of common_stock if the market price of a share is at least dollar_figure and no more than dollar_figure on the exchange date investment bank will receive a number of shares having a total market_value equal to dollar_figure if the market price of a share exceeds dollar_figure on the exchange date investment bank will receive shares of common_stock in addition investor has the right to deliver to investment bank on the exchange date cash equal to the value of the common_stock that investor would otherwise be required to deliver under the formula in order to secure investor’s obligations under the agreement investor pledged to investment bank on the execution date shares that is the maximum number of shares that investor could be required to deliver under the agreement investor effected this pledge by transferring the shares in trust to a third-party trustee unrelated to investment bank under the declaration of trust investor retained the right to vote the pledged shares and to receive dividends under the agreement investor had the unrestricted legal right to deliver the pledged shares cash or shares other than the pledged shares to satisfy its obligation under the agreement investor was not otherwise economically compelled to deliver the pledged shares at the time investor and investment bank entered into the agreement however investor intended to deliver the pledged shares to investment bank on the exchange date in order to satisfy investor’s obligations under the agreement under the above-described facts revrul_2003_7 holds that investor has neither sold stock currently nor caused a constructive_sale of stock if investor receives a fixed amount of cash simultaneously enters into an agreement to deliver on a future date a number of shares of common_stock that varies significantly depending on the value of the shares on the delivery date pledges the maximum number of shares for which delivery could be required under the agreement retains an unrestricted legal right tam-161564-02 to substitute cash or other shares for the pledged shares and is not economically compelled to deliver the pledged shares similar to the facts of revrul_2003_7 in the instant case pursuant to the transaction shareholder the purported seller of e shares of corporation a common_stock to the financial instruments holders received a fixed payment of dollar_figures without any restriction on its use simultaneously the series a sub-trust entered into an agreement with the financial instruments sub-trust to deliver on a future date a number of shares of corporation a common_stock that varies significantly depending on the value of corporation a common_stock pursuant to the exchange formula shareholder pledged the maximum number of shares of corporation a common_stock for which delivery could be required under the trust obligation moreover the facts do not indicate that shareholder is economically compelled to deliver the pledged shares a significant factor in determining whether a sale occurred is whether shareholder retained the right unrestricted by agreement or economic circumstances to reacquire the stock by delivering cash or other shares of stock shareholder did not retain the right to reacquire the shares of corporation a common_stock by substituting shares of corporation a common_stock other than the shares pledged however shareholder retained the right through partnership to reacquire the shares of corporation a common_stock by substituting cash in lieu of the pledged shares there is some question however whether this right to reacquire the shares of corporation a common_stock by substituting cash in lieu of the pledged shares the cash settlement alternative is unrestricted by agreement or economic circumstances shareholder which controls partnership’s decision whether to exercise the cash settlement alternative is not permitted to cause partnership to exercise the cash settlement alternative if as a result of such exercise and after the liquidation of partnership shareholder would own b percent or more of the outstanding common_stock of corporation a accordingly shareholder’s right to reacquire the shares of corporation a common_stock by substituting cash in lieu of the pledged shares is restricted by agreement there is some question however concerning the weight to be given to this restriction in light of the facts and circumstances as of the execution date shareholder was precluded from exercising the cash settlement alternative because as a result of such exercise and after the liquidation of partnership shareholder would own more than b percent of the outstanding common_stock of corporation a however immediately after the execution date on the next business date and prior to the option date shareholder’s ownership in corporation a was diluted by corporation a’s issuance and sale of j shares of corporation a common_stock to corporation c on date as a result of this dilution of shareholder’s interest in corporation a as of date shareholder was not precluded from exercising the cash settlement alternative in addition as of the option date shareholder was not precluded from exercising the cash settlement alternative tam-161564-02 accordingly because the dilution of shareholder’s ownership occurred nearly simultaneous with the first contribution and prior to the second contribution of the shares of corporation a and for the reasons stated above we conclude that the restriction pursuant to which shareholder is not permitted to cause partnership to exercise the cash settlement alternative if as a result of such exercise and after the liquidation of partnership shareholder would own b percent or more of the outstanding common_stock of corporation a should be given little weight for purposes of determining whether a sale of corporation a common_stock occurred thus shareholder effectively retained the right unrestricted by agreement or economic circumstances to reacquire the stock by delivering cash based on the above analysis we conclude that the conveyance by shareholder of e shares of corporation a common_stock to trust through partnership does not constitute a taxable sale_or_exchange of the corporation a common_stock by shareholder to the financial instruments holders the sale of the financial instruments to third-party investors was merely one component of the transaction therefore for the same reasons stated above we conclude that the sale of the financial instruments to third-party investors does not constitute a bona_fide sale of the corporation a common_stock to the financial instruments holders for federal_income_tax purposes issue sec_707 disguised sale analysis the issue presented is whether the aggregate contributions by shareholder of e shares of corporation a common_stock to partnership and partnership’s subsequent aggregate distributions to shareholder of dollar_figures are disguised sales under sec_707 the purpose of the disguised sale provision is to prevent parties from characterizing a sale_or_exchange of property as a contribution to a partnership followed by or preceded by a distribution from the partnership with the object of deferral or avoidance of tax h_r rep no pincite sec_707 provides that if i there is a direct or indirect transfer of money or other_property by a partner to a partnership ii there is a related direct or indirect transfer of money or other_property by the partnership to such partner or another partner and iii the transfers described in clauses i and ii when viewed together are properly characterized as a sale_or_exchange of property such transfers shall be treated either as occurring between the partnership and one who is not a partner or as a transaction between two or more partners acting other than in their capacity as members of the partnership sec_1_707-3 of the income_tax regulations provides that if within a two- year period a partner transfers property to a partnership and the partnership transfers tam-161564-02 money or other consideration to the partner without regard to the order of the transfers the transfers are presumed to be a sale of the property to the partnership unless the facts and circumstances clearly establish that the transfers do not constitute a sale shareholder’s transfer of c shares of corporation a common_stock to partnership occurred simultaneously with a cash distribution by partnership of dollar_figuret to shareholder shareholder’s transfer of d shares of corporation a common_stock to partnership occurred simultaneously with a cash distribution by partnership of dollar_figureu to shareholder therefore the transfers are presumed to be a sale of property from shareholder to partnership unless the facts and circumstances clearly establish that the transfers do not constitute a sale or an exception to the disguised sale rule applies application of the safe_harbor under sec_1_707-5 shareholder argues that the safe_harbor from the disguised sale rules found in sec_1_707-5 applies to the transaction and therefore the aggregate contributions by shareholder of the e shares of corporation a common_stock to partnership followed by partnership’s aggregate distributions to shareholder of dollar_figures were not sales under sec_1_707-3 sec_1_707-5 provides that for purposes of sec_1_707-3 if a partner transfers property to a partnership and the partnership incurs a liability and all or a portion of the proceeds of that liability are allocable under sec_1_163-8t to a transfer of money or other consideration to the partner made within days of incurring the liability the transfer of money or other consideration to the partner is taken into account only to the extent that the amount of money or the fair_market_value of the other consideration transferred exceeds that partner’s allocable share of the partnership_liability sec_1_163-8t provides that debt is allocated to expenditures in accordance with the use of the debt proceeds and except as provided in sec_1 8t m interest_expense accruing on a debt during any period is allocated to expenditures in the same manner as the debt is allocated from time to time during such period except as provided in sec_1_163-8t debt proceeds and related interest_expense are allocated solely by reference to the use of such proceeds and the allocation is not affected by the use of an interest in any property to secure the repayment of such debt or interest the rationale behind the safe_harbor is found in the committee reports to the tax_reform_act_of_1984 publaw_98_369 98_stat_494 which indicate that a partner should be able to get distributions of cash funded by partnership debt to the extent such distributions do not exceed the distributee partner’s share of the debt since in this case the partner has merely borrowed through the partnership h_r rep no pincite to the extent a partner is allocated an amount of debt assumed by tam-161564-02 a partnership the receipt of such funds produces no net economic benefit and thus is not treated as a taxable_event for shareholder to meet the safe_harbor under sec_1_707-5 the following must be satisfied the trust obligation must constitute a liability of partnership all or a portion of the proceeds of the trust obligation liability must be allocable under sec_1_163-8t to the aggregate transfers of dollar_figures to shareholder the transfers to shareholder must have been made within days of partnership incurring the trust obligation liability and the aggregate transfers of dollar_figures must not exceed shareholder’s share of the trust obligation liability to the extent that the aggregate transfers of dollar_figures exceed shareholder’s share of the trust obligation liability the excess_amount will be taken into account under sec_1_707-3 a liability for purposes of sec_1_707-5 is a liability for purposes of sec_752 sec_1_707-5 provides that sec_1_707-5 determines a partner’s share of a liability under sec_1_707-5 sec_1_707-5 refers to the regulations under sec_752 to determine a partner’s share of liability revrul_88_77 1988_2_cb_128 holds that partnership liabilities for purposes of sec_752 include an obligation only if and to the extent that incurring the obligation creates or increases the basis to the partnership of any of the partnership’s assets including cash attributable to borrowings gives rise to an immediate deduction to the partnership or under sec_705 relating to noncapital nondeductible expenditures of a partnership currently decreases a partner’s basis in the partner’s partnership_interest revrul_95_26 1995_1_cb_131 cites revrul_88_77 and holds that short_sales of securities by partnerships create partnership liabilities for purposes of sec_752 revrul_95_26 states a short_sale creates an obligation on the part of the seller to return the borrowed securities see eg 308_us_488 1940_1_cb_118 a short_sale creates an obligation although not an indebtedness in addition the cash received in the short_sale is an asset of the partnership thus the basis of the partnership’s assets is increased therefore prs’s short_sale creates a liability under sec_752 and the adjusted bases of the partnership interests of a and b are increased under sec_722 to reflect their shares of the liability under sec_752 under the trust obligation the series a sub-trust is obligated to deliver to the financial instruments sub-trust a variable number of shares of stock and or cash on a fixed date in the future thus under revrul_88_77 and revrul_95_26 the trust obligation creates a liability the trust obligation liability is treated as a liability of partnership because partnership is treated as the owner of the series a sub-trust furthermore the dollar_figureq that is received by the series a sub-trust and that is subsequently tam-161564-02 transferred to partnership is treated as an asset of partnership which increases the basis of partnership’s assets thus the trust obligation liability creates a liability under sec_752 and the adjusted bases of the partnership interests of partnership’s partners are increased under sec_722 to reflect their shares of the liability under sec_752 sec_1_163-8t provides that debt is allocated to expenditures in accordance with the use of the debt proceeds sec_1_707-5 requires that all or a portion of the proceeds of the liability incurred by the partnership be allocated under sec_1_163-8t to the distribution to the partner the financial instruments sub-trust received a total of dollar_figurem from the initial purchasers net of approximately dollar_figuren of purchase discount in exchange for its issuance of the financial instruments the financial instruments sub-trust used these funds to purchase dollar_figureo of treasury securities to pay the trustee a fee of dollar_figurep and to distribute dollar_figureq to the series a sub-trust the series a sub-trust then distributed this dollar_figureq to partnership with the funds it received from the series a sub-trust partnership purchased approximately dollar_figurer of treasury securities and distributed the remaining dollar_figures to shareholder therefore dollar_figures of the proceeds of the trust obligation liability are directly allocable under sec_1_163-8t to the aggregate distributions of dollar_figures to shareholder partnership’s distributions of dollar_figuret and dollar_figureu to shareholder occurred on the execution date and the option date respectively on the execution date the trust obligation liability was incurred by the series a sub-trust and is treated as a liability of partnership therefore the distributions to shareholder were made within days of partnership’s incurrence of the trust obligation liability further in order to meet the safe_harbor of sec_1_707-5 the aggregate distributions of dollar_figures to shareholder must not exceed shareholder’s share of the trust obligation liability to the extent that it does the excess_amount will be taken into account under sec_1_707-3 partnership treats the trust obligation liability as a nonrecourse_liability sec_1_707-5 provides that a partnership_liability is a recourse_liability to the extent that the obligation is a recourse_liability under sec_1_752-1 which provides that a liability is a recourse_liability to the extent that a partner or related_person bears the economic risk of loss for that liability under sec_1_752-2 under sec_1_752-2 the determination of the extent to which a partner bears the economic risk of loss for a partnership_liability is made under sec_1_752-2 through j under sec_1_752-2 in determining the extent to which a partner bears the economic risk of loss for a partnership_liability all statutory and contractual obligations relating to the partnership_liability are taken into account such as payment obligations imposed by state law including the governing state partnership statute partnership was formed as a state a limited_liability_company under and pursuant to the limited_liability_company act of state a which provides generally that tam-161564-02 the debts obligations and liabilities of a limited_liability_company shall be solely the debts obligations and liabilities of the limited_liability_company and no member or manager of a limited_liability_company shall be obligated personally for any such debt obligation or liability of the limited_liability_company solely by reason of being a member or acting as a manager of the limited_liability_company however under a limited_liability_company agreement or under another agreement a member or manager may agree to be obligated personally for any or all of the debts obligations and liabilities of the limited_liability_company the information submitted does not indicate that shareholder has agreed to be obligated personally for any or all of the debts obligations and liabilities of partnership therefore the trust obligation liability is a nonrecourse_liability sec_1_707-5 provides that a partner’s allocable share of a partnership_liability for purposes of sec_1_707-5 equals the amount obtained by multiplying the partner’s share of the liability as described in sec_1_707-5 by the fraction determined by dividing a the portion of the liability that is allocable under sec_1_163-8t to the money or other_property transferred to the partner by b the total amount of the liability sec_1_707-5 provides that a partner’s share of a nonrecourse_liability of the partnership is determined by applying the same percentage used to determine the partner’s share of the excess_nonrecourse_liability under sec_1_752-3 sec_1_752-3 provides that the partner’s share of excess nonrecourse liabilities those not allocated under sec_1_752-3 and sec_1_752-3 of the partnership is determined in accordance with the partner’s share of partnership profits the partner’s interest in partnership profits is determined by taking into account all the facts and circumstances relating to the economic arrangement of the partners the partnership_agreement may specify the partners’ interests in partnership profits for purposes of allocating excess nonrecourse liabilities provided the interests so specified are reasonably consistent with allocations that have substantial economic_effect under the sec_704 regulations of some other significant item of partnership income or gain alternatively excess nonrecourse liabilities may be allocated among the partners in accordance with the manner in which it is reasonably expected that the deductions attributable to those nonrecourse liabilities will be allocated sec_3_8 of partnership’s llc agreement allocates v of the trust obligation liability to shareholder in accordance with regulations sec_1_752-3 and sec_1_707-5 in addition partnership’s llc agreement provides that partnership’s net_loss on the trust obligation will be allocated v to shareholder therefore the allocation of v of the trust obligation to shareholder will be respected under sec_1 a because it is in accordance with the manner in which it is reasonably expected that the deductions attributable to the trust obligation liability will be allocated tam-161564-02 following the formula provided by sec_1_707-5 and using v as the partner’s share of the liability as described in sec_1_707-5 results in the partner’s allocable share of the partnership_liability for purposes of sec_1_707-5 as being dollar_figures v of the liability amount dollar_figureq multiplied by the amount of the distribution that is allocable under sec_1_163-8t to the money transferred to the partner dollar_figures divided by the total amount of the liability dollar_figureq therefore the aggregate distributions of dollar_figures to shareholder fall under the safe_harbor in sec_1_707-5 and a disguised sale under sec_707 did not occur issue the cash distribution of dollar_figureq from the trust to partnership sec_301_7701-4 provides that an investment_trust will not be classified as a_trust if there is a power under the trust agreement to vary the investment of the certificate holders an investment_trust with a single class of ownership interests representing undivided beneficial interests in the assets of the trust will be classified as a_trust if there is no power under the trust agreement to vary the investment of the certificate holders an investment_trust with multiple classes of ownership interests ordinarily will be classified as a business_entity under sec_301_7701-2 however an investment_trust with multiple classes of ownership interests in which there is no power under the trust agreement to vary the investment of the certificate holders will be classified as a_trust if the trust is formed to facilitate direct investment in the assets of the trust and the existence of multiple classes of ownership interests is incidental to that purpose the trust and each sub-trust of the trust the series a sub-trust and the financial instruments sub-trust are investment trusts that are classified as trusts for purposes of sec_301_7701-4 therefore the characterization of the trust as a grantor_trust with grantor sub-trusts should be respected and all income deductions and credits of the sub-trusts will be included in computing the taxable_income of the respective grantors under sec_1_671-2 provides that for purposes of part i of subchapter_j chapter of the internal_revenue_code a grantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer within the meaning of sec_1_671-2 of property to a_trust sec_1_671-2 provides that a gratuitous transfer is any transfer other than a transfer for fair_market_value a transfer of property to a_trust may be considered a gratuitous transfer without regard to whether the transfer is treated as a gift_for gift_tax purposes sec_1_671-2 provides that a grantor includes any person who acquires an interest in a_trust from a grantor of the trust if the interest acquired is an interest in tam-161564-02 certain investment trusts described in sec_301_7701-4 liquidating trusts described in sec_301_7701-4 or environmental remediation trusts described in sec_301_7701-4 partnership created the trust and transferred the corporation a common_stock to the series a sub-trust in exchange partnership received the series a interest in the trust therefore partnership is the grantor of the series a sub-trust the initial purchasers contributed dollar_figureq to the financial instruments sub-trust in exchange for the financial instruments interests in the trust and therefore the initial purchasers were grantors of the financial instruments sub-trust however the initial purchasers subsequently sold the financial instruments interests in the trust to the financial instruments holders as stated in sec_1_671-2 a grantor includes any person who acquires an interest in a_trust from a grantor of the trust if the interest acquired is an interest in certain investment trusts described in sec_301_7701-4 therefore the financial instruments holders became the grantors of the financial instruments sub- trust upon the purchase of the financial instruments interests from the initial purchasers sec_671 provides that where it is specified in sec_673 through that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse held or accumulated for future distribution to the grantor or the grantor’s spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor’s spouse except policies of insurance irrevocably payable for a purpose specified in sec_170 relating to definition of charitable_contributions sec_677 shall not apply to a power or exercise of which can only affect the beneficial_enjoyment of the income for a period commencing after the occurrence of an event such that the grantor would not be treated as the owner under sec_673 if the power were a reversionary_interest but the grantor may be treated as the owner after the occurrence of the event unless the power is relinquished revrul_85_13 1985_1_cb_184 holds that if a grantor is treated as the owner of the entire trust the grantor is considered to be the owner of the trust assets for federal_income_tax purposes partnership as the grantor of the series a sub-trust is entitled to receive the dividends on the corporation a common_stock and any proceeds derived from the sale tam-161564-02 exchange or liquidation of the corporation a common_stock in the series a sub-trust therefore partnership is treated as the owner under sec_677 of the series a sub-trust and of the corporation a common_stock income received by the series a sub-trust with respect to the corporation a common_stock will be treated as income of partnership the financial instruments holders as grantors of the financial instruments sub- trust will receive quarterly distributions from the treasury securities and under the trust obligation will receive shares of corporation a common_stock or cash on the exchange date therefore the financial instruments holders are treated as the owners under sec_677 of the financial instruments sub-trust and each financial instruments holder will be treated as the owner of its pro_rata portions of the treasury securities and the trust obligation income received by trust with respect to the treasury securities will be treated as income of the financial instruments holders including any original_issue_discount income the transfer of dollar_figureq to partnership from the series a sub-trust represents proceeds derived from the forward sale of the corporation a common_stock in the series a sub-trust it is a distribution from a grantor_trust to its owner and therefore has no tax consequences revrul_85_13 the cash distribution of dollar_figures from partnership to shareholder sec_721 provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_731 provides that in the case of a distribution by a partnership to a partner gain shall not be recognized to such partner except to the extent that any money distributed exceeds the adjusted_basis of such partner’s interest in the partnership immediately before the distribution and loss shall not be recognized to such partner except that upon a distribution in liquidation_of_a_partner’s_interest in a partnership where no property other than that described in sec_731 and b is distributed to such partner loss shall be recognized to the extent of the excess of the adjusted_basis of such partner’s interest in the partnership over the sum of a any money distributed and b the basis to the distributee as determined under sec_732 of any unrealized_receivables as defined in sec_751 and inventory as defined in sec_751 any gain_or_loss recognized under sec_731 shall be considered as gain_or_loss from the sale_or_exchange of the partnership_interest of the distributee partner as described earlier the aggregate distributions of dollar_figures to shareholder fall under the safe_harbor in sec_1_707-5 and a disguised sale under sec_707 did not occur therefore the aggregate contributions of e shares of corporation a common_stock to partnership are contributions under sec_721 and the aggregate distributions of dollar_figures from partnership are distributions under sec_731 tam-161564-02 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
